DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Response to Amendment

	Claims 1, 38 and 51 have been amended as requested in the amendment filed on August 16, 2022. Following the amendment, claims 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are pending in the instant application, and are under examination in the instant office action.

Claim Rejections - 35 USC § 112 (Withdrawn)
As currently amended to remove “about” 100 micromolar, the rejection of Claims 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  new matter, is withdrawn.  The specification as filed provides support for concentrations up to 100 micromolar but not “to about 100 µM”, which reasonably encompasses amounts just over that limit.  
Claim Rejections - 35 USC § 103 (New, necessitated by amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As currently amended, Claims 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are rejected under 35 U.S.C. 103 as being unpatentable Menendez, PNAS, 108(48):19240-245, 2011, as evidenced by Sato et al., Nature Medicine, Vol.10, No, 1:55-63, (2004; cited previous action); and further in view of Kam and Lui, Develop. Growth Differ. 57:158–168 (February 19, 2015) and Simkin et al. PLoS ONE, Volume 8, Issue 5:e64077 (May 2013).
Claim interpretation:  The specification discloses the TGF beta/Activin-Nodal inhibitors are interchangeable, Wnt activators are interchangeable, and vagal neural crest patterning molecules are interchangeable.  Thus, prior art teaching one embodiment renders obvious methods comprising other similar molecules.  The instant claims do not specifically recite method steps whereby HOXB3 (claims 1 and 51); HOXB5 (claims 1 and 51); PAX3, EDNRB, RET, PHOX2A, PHOX2B, NTRK-3, HAND2, and ASCL1 (claim 26); SOX10+ (claim 27); CD49D (claim 28); and, Tuj 1, MAP2, PHOX2A, PHOX2B, TRKC, ASCL1, HAND2, EDNRB, 5HT, GABA, NOS, SST, TH, CHAT, DBH, Substance P, VIP, NPY, GnRH, and CGRP (claim 39) expression are assessed.  Thus, absent claimed steps, these claims are interpreted as inherent properties/characteristics of cells that arise from the active step of the method (“contacting human stem cells with at least one inhibitor of TGFβ/Activin-Nodal signaling and at least one activator of Wnt signaling, and further contacting said cells with at least one molecule that induces vagal neural crest patterning in a concentration of from about 5 µM to about 100 µM for at least about 2 days.”
On pages 7-9 of Remarks filed August 16, 2022, Applicant traverses the rejection on the following grounds: 
Menendez does not disclose or suggest the use of at least one molecule (nor the claimed concentration range) that induces vagal neural crest patterning for generating vagal neural crest lineage, nor HOXB3 and/or HOXB5 expression.  The Yan reference does not remedy these deficiencies because it discloses zebrafish embryos, not the human cells of the instant claims (Remarks; pg. 8, third paragraph).  Applicant argues this is not analogous or interchangeable with the mammalian system (citing Barriga, pg. 9).
Applicant further argues that the method of Yan occurs in vivo, and there is no motivation to apply the teachings to the in vitro method of Menendez (pg. 8, last paragraph). 
	
	Response to arguments: 
	As currently amended, the claimed invention is limited to “human” cells and only HOXB3 and HOXB5 expression.  Thus, new references have been added to teach these limitations.  Therefore, arguments based upon art of record are now moot as new claim limitation warranted further search and consideration.  
 
Menendez 2011 discloses differentiation of human embryonic stem cells (hESCs) to neural crest stem cells comprising contacting small molecule inhibitors of TGF-β signaling (instant claim 1) and glycogen synthase kinase 3 (Gsk3) activity. Specifically, the reference uses medium without activin A (pg. 19245, column 1, 5 lines from bottom) and add GSK3 inhibitor IX (BIO), SB431542 and BMP4 (5-50 ng/ml) (See Fig. 2A).  The disclosure teaches SB431542 is a Activin-Nodal inhibitor (pg. 19240, fourth line from bottom) as required by instant claims 1, 12 and 51.  It was well-established in the art prior to filing that GSK3 inhibitors are also Wnt activators.  This is demonstrated in Menendez Figures 1E and F, where the effect of BIO is mimicked by the addition of Wnt.  And, this is further as evidenced by Sato et al., 2003, which discloses “Wnt pathway activation by 6-bromoindirubin-3′-oxime (BIO), a specific pharmacological inhibitor of glycogen synthase kinase-3 (GSK-3)” (Title and Abstract). Therefore, the method of the prior art teach TGFbeta/Activin-Nodal inhibitors, and an activator of Wnt signaling as required by instant claims 1 and 51.  The reference discloses TGFbeta/Activin-Nodal inhibition plus Wnt signaling activation are performed generally for 11 days (pg. 19245, 8th line from bottom of first column).  Menendez disclose production of  neural crest cells that have “Elevated levels of Ap2, p75, Sox9, Sox10, Pax3, Brna3, and Zic1 transcripts further show that the p75+population generated with SBio is closely related to authentic neural crest cells(Fig. 2C)” thereby teaching the SOX10+ cells of instant claims 27 and 28.  
The only elements the reference is silent on are: the at least one molecule that induces vagal neural crest patterning selected from the list of claim 1; and the expression of at least one enteric neural crest lineage marker selected from the group consisting of HOXB3 and HOXB5 (claim 1).
The Kam and Lui reference remedies these deficiencies.  Kam and Lui teach that it was known in the art prior to filing that vagal neural crest (NC) arise from somite 1-7 (pg. 158, last paragraph), and that vagal NC acquire the ability to form enteric nervous system (ENS) by Hedgehog and retinoic acid systems that “upregulate Ret expression of vagal NC (Reichenbach et al., 2008; Simkin et al. 2013)” (pg. 159, lines 7-12).  The reference goes on to teach, “RET signaling activity is crucial for vagal NC development … HOXB5 binds to the promoter and intron 1 … of the RET gene…which may enhance transcription initiation and the expression of RET” (citations removed; pg. 161, second column, first full paragraph). “[P]erturbation of Hoxb5 activity by expressing the engrailed-Hoxb5 repressor protein (a dominant negative form of Hoxb5) specifically in the vagal NC led to downregulation of Ret, retarded NC migration in the developing gut” and lead to Hirschsprung pathology in mice (pg. 161, second column, first full paragraph). “In both human and mouse embryonic gut, Hoxb5 expression was maintained in NC at the migration front, but was switched off once NC started undergoing neuron/glia differentiation (Fu et al. 2003) (Fig. 3–5)” (pg. 161, second paragraph). Figure 1B of the reference demonstrates that as NC develop those destined to become vagal NC necessarily express HOXB5, among others. And that grey bars for Hoxa, Hoxb, Hoxc and Hoxd (Figure 1A) indicate “overlapping expression domains with spatially staggered” expression such that vagal NC express paralogue Hox a, b, c, d genes 1 through 5 (see pg. 164, section titled “Functional redundancy…” and Figure 6). Thus, Kam and Lui teach vagal NC inherently express HoxB3 and HoxB5 of the instant claims, and the reference expressly suggests retinoic acid signaling is crucial for vagal NC development.
The Simkin et al. prior art reference discloses under in vitro conditions vagal neural crest cells (VNCCs) never formed chain (pg. 4, first column, last two sentences). “We conclude that the VNCC, while migratory per se, initially lack some ability that enables them to efficiently colonise gut mesenchyme as chains of cells”.  The authors go on to provide data that demonstrate vagal neural crest cells (VNCCs) encounter retinoic acid (RA) as they migrate through paraxial tissues (Abstract). Further support comes from the facts that retinoic acid receptor α (RAR-α) expression is restricted mostly to vagal level neural tube (pg.1, last sentence) and “RA metabolizing enzyme CYP26A1 is expressed in the vagal level dorsal neural tube/NCCs” (pg. 2. Lines 5-7). Exposing VNCC cells to paraxial tissue in vitro leads to “enteric migratory ability” and this effect is reproduced in vitro by the addition of retinoic acid for 2 days (Abstract and Figure 2), or the synthetic retinoid Am80. “By FACS analysis, retinoic acid application to vagal neural tube and NCCs in vitro upregulated Ret” (Abstract).  The reference also discloses Hoxa3 as being “A Retinoic Acid Responsive” transgene (see citation 40).
It would have been obvious to a person having ordinary skill to combine the teachings of Menendez, which provides for efficient differentiation of human pluripotent cells into neural crest lineage cells that can then be further differentiated, with the in vitro retinoic acid-induction of vagal neural crest cells, as taught by Simkin et al.  The motivation to combine is found within the references: Menendez discloses neural crest cells can be “applied to disease modeling” (pg. 19245, last paragraph before Materials and Methods), and both Kam & Lui and Simkin et al. disclose the human disease, Hirschsprung’s, arises from deficits in vagal NCCs, in particular. In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).Based on the guidance and direction within the prior art, such combination would have been well within the technical grasp of a skilled artisan. Since each of the elements in combination are merely performing the same function as they did separately, then one of ordinary skill in the art would have been able to predictably combine the elements with a reasonable expectation of successfully inducing differentiation of human pluripotent stem cells to vagal neural crest lineage cells.
	Therefore, the invention as a whole is prima facie obvious, if not actually anticipated by the reference.


Claims  1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Maury et al. (2015) cited on the IDS filed 12/09/2019, and further in view of Kam & Lui, February 2015, and Simkin et al. 2013 cited above.
Maury et al. “Analysis of the combinatorial effect of Wnt, FGF, RA and HH signals” (pg. 89, fourth paragraph) on human pluripotent stem cells.  Maury et al. teach a method of inducing differentiating human Embryonic Stem Cells (hESCs) into neural plate cells after treatment with the TGFB/ Activin-Nodal signaling inhibitor derivative, SB-320431 (instant claims 1 and 12) and the SMAD signaling inhibitor derivative, LDN-082078 (claims 7-8 and 13) for 3, 7, and 14 days (e.g., Figs. 1, 2 & 4; as it relates to instant claims 12, 13 and 29-33), followed by increasing concentrations of Chir-99021 (instant claims 15 & 34), retinoic acid (RA; claim 1) and FGF1 (claims 1, 17, 22 and 33-38) in the presence of SAG (e.g., Fig. 1c; pg. 90) for at least days 2 (Fig. 1a wherein it teaches “RA SAG” over ‘Days 5-7”) or days 6, 8, 12 and 14 (Fig. 2c). Maury further disclose the medium contains GDNF of instant claim 35 (pg. 97, section titled Large-scale differentiation in 384-well plates’).  Maury and colleagues teach RA concentrations of 1 µM and 10 (RA1 and RA10 of Figure 1d) and up to 1,000 µM (RA1,000 of Figure 1e).  Maury teaches inducing vagal neural crest patterning as illustrated by detecting cell surface markers inherently expressed, which also include PHOX2B (of instant claim 39), Tuj1 (claim 39; at Figures 5e and f), CHAT (instant claim 39; at Figure 4f), and HOXA5 gene markers on page 90 and 92-93 and Figures 5(i) and (k). Thereby, reasonably meeting the limitations of claims 1, 26-28 and 39 as it relates markers inherently expressed by the cells resulting from this process.  While Maury is aimed at further differentiating the cells into spinal motor neurons (sMN) rather than enteric neurons (of instant claim 33), the reference discloses methods that decrease sMN production (e.g. contacting cell with SAG later than day 2; Figure 2c) and the authors state: “To determine the roadblocks impeding efficient sMN generation, we analyzed the successive steps of differentiation from neural plate (NESTIN+, PAX6+ cells) to sMN progenitors (OLIG2+ NKX6.1+) and finally post-mitotic sMNs” (pg. 90, first full paragraph).
	Maury teaches 10 µM RA and HOXA5 gene expression, but is silent with respect to retinoic acid at concentrations 5-100 µM RA (claims 1 and 51) and the specific HOXB5 marker (claims 1 and 51).
	As stated above, the Kam & Lui reference is relied upon as evidence that the HOXA5 gene, reported by Maury, is a paralogue of the HOXB5 gene of the instant claims.  Kim and Lui disclose HOXA5 and HOXC5 as functionally redundant paralogues of the HOXB5 of the instant claims (see Kim and Lui at Abstract,  pg. 164, section titled “Functional redundancy…”, and Figure 6).
	Lastly, Maury et al. disclose exposure to concentrations of 10 µM RA, which is squarely in the 5-100 µM range of the instant claims.  Maury further disclose concentrations ranging from 1 µM to 1000 µM, but the reference does not specifically recite 5-100 µM RA or analogs of RA (instant claims 1 and 51).  However, Simkin et al. teach methods comprising contacting neural crest cells with 10 µM all-trans-RA, 10 µM Am80 synthetic retinoid; and testing RA at concentrations of 1 µM, 5 µM, 20 µM and 26 µM, all with “similar results to 10 µM” (pg. 3, first paragraph).  
	It is well established in the art of neurodevelopment that the ends of the neural plate, known as the neural folds, push the ends of the plate up and together, folding into the neural tube.  A person having ordinary skill in the art would at once recognize that the HOXA5 expressing neural plate cells produced by the method of Maury could be differentiated into the vagal neural tube cells as taught by Simkin via contacting cells with lower concentrations of RA according to the disclosed Simkin method. Altering the concentration of RA would have been routine in the art prior to the effective filing date of the application.  Motivated to combine the teachings is explicit: Maury teach efficient and scalable production of neural plate precursors and Simkin teach while vagal neural tube cells are migratory per se, they initially lack some ability that enables them to efficiently colonize gut mesenchyme as chains of cells - RA improves this ability. 
	Therefore, the invention as a whole is prima facie obvious, if not actually anticipated by the reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11/326/148 in view of Kam & Lui, February 2015, and Simkin et al. 2013 cited above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patented claims are draw to an in vitro method for generating neural crest cells comprising contacting human stem cells with at least one inhibitor of TGFβ/Activin-Nodal, at least one activator of BMP and at least one activator of wingless (Wnt) signaling to produce a population of neural crest cells.  Depending claims recite the elements of the instant claims:  the TGFβ/Activin-Nodal inhibitor SB431542 and the Wnt activator Wnt3a. The instant claims recite open-ended language (“comprising”) which does not exclude the addition of other elements, such as the BMP activator of the Patented claims.  Conversely, the patented claims also have open ended language that allows for additional elements such as the claimed “vagal neural crest patterning” molecules.  Therefore, the claims of both the Patent and application overlap in scope.  
The only element that is missing from the ‘148 Patent is further differentiation of neural crest cells into vagal neural crest cells.  The combination of the Patented claims in view of Kam & Lui, February 2015, and Simkin et al. 2013 cited above, remedy this deficiency by teaching the addition of retinoic acid, or analogs thereof, is an essential part of inducing vagal neural crest cells from neural plate/tube/crest progenitors.  A person having ordinary skill in the art would be motivated to combine the teachings because the Kim & Lui demonstrate neural crest cells differentiate according to region of development and Simkin prior art discloses vagal NCCs play a role in Hirschsprung’s disease.
Therefore, the instant claims, when read in view of the Maury prior art, obviate the patented invention.

Claim 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-6, 8, 9-10, 14-16, 20, 25 and 26 of copending Application No 16/199,801 (reference application; notice of allowance mailed). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to contacting stem cells with a transforming growth factor beta (TGF ) receptor inhibitor, a bone morphogenetic protein (BMP) and Wnt activator. Depending claims recite the same elements of the instant claims: SB431542, LDN193189 and CHIR99021.  The open-ended language of the instant claims do not preclude the addition of BMP.  Similar open-ended language of the patented claims does not eliminate the addition of “at least one molecule that induces vagal neural crest patterning”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No 16/809,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to contacting stem cells with a transforming growth factor beta (TGFβ)/Activin-Nodal signalling receptor inhibitor, a bone morphogenetic protein (BMP) and Wnt activator and further comprising contact with FGF. Depending claims recite the same elements of the instant claims: SB431542 (claim 10) and CHIR99021 (claim 12).  The open-ended language of the instant claims do not preclude the addition of a BMP.  Similar open-ended language of the patented claims does not eliminate the addition of “at least one molecule that induces vagal neural crest patterning”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-9, 14, and 18 of co-pending Application No 16/773,341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a method of producing a topographically organized brain organoid, comprising: (i) providing an organizer that is a source of a diffusible organizing agent; (ii) placing the organizer in apposition to an aggregate of undifferentiated or partially differentiated stem cells to form an organizer/aggregate complex; and (iii) culturing the organizer/aggregate complex in vitro and depending claims require at least one inhibitor selected from bone morphogenetic protein (BMP) inhibitors (SMAD inhibitor of the instant claims), transforming growth factor beta (TGFβ)/Activin-Nodal inhibitors; and, the organizer/aggregate complex is defined as SHH. The ambiguity of the reference “organizer/aggregate complex” overlaps in scope with the retinoids of the instant claims; and, despite the fact that the instant claim require a Wnt activator, the language requires at least one of  a BMP inhibitor, TGFβ/Activin-Nodal or Wnt inhibitor, with the first two options reading upon the instant method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 1-13, 15, 17-19,  22, 26-28, 30-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-8 and 13, of co-pending Application No 17/559,314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to an in vitro method directed for differentiation of a stem cell to a neural crest lineage cell comprising contacting the stem cell with a first inhibitor that is capable of lowering TGFbeta/Activin-Nodal signaling, a second inhibitor that that is capable of lowering SMAD signaling, and a third inhibitor that is capable of lowering GSK3b for activation of Wnt signaling.  This overlaps in scope with the instant claims for producing neural crest cells comprising contacting human stem cells with at least one inhibitor of TGFbeta/Activin-Nodal signaling, at least one activator of Wnt signaling, and further comprising contacting cells with at least one inhibitor of SMAD.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649   

/GARY JONES/Director, Technology Center 1600